Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00150-CR

                                     Antonio GARCIA-VERA,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR10713
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 9, 2014

DISMISSED

           Antonio Santos Garcia-Vera entered into a plea bargain with the State, pursuant to which

he pleaded nolo contendere to Reckless Injury to a Child Causing Serious Bodily Injury. The trial

court imposed sentence in accordance with the agreement and signed a certificate stating this “is a

plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

Garcia-Vera timely filed a notice of appeal. The clerk’s record, which includes the trial court’s

rule 25.2(a)(2) certification and a written plea bargain agreement, has been filed. See TEX. R. APP.
                                                                                     04-14-00150-CR


P. 25.2(d). This court must dismiss an appeal “if a certification that shows the defendant has the

right of appeal has not been made part of the record.” Id.

       The court gave Garcia-Vera notice that the appeal would be dismissed unless an amended

trial court certification showing he has the right to appeal were made part of the appellate record

within thirty days. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–

San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2,

2003, pet. ref’d) (not designated for publication). Garcia-Vera’s appellate counsel filed a written

response, stating he has reviewed the record and can find no right of appeal. After reviewing the

record and counsel’s notice, we agree with the trial court that Garcia-Vera does not have a right to

appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals

should review clerk’s record to determine whether trial court’s certification is accurate). We

therefore dismiss this appeal. TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM


Do not publish




                                                -2-